Citation Nr: 1802091	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a re-characterization of an evaluation for peripheral neuropathy of the right lower extremity associated with sarcoidosis.

2.  Entitlement to a re-characterization of an evaluation for peripheral neuropathy of the left lower extremity associated with sarcoidosis.

3.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a cardiovascular disability.  

5.  Entitlement to service connection for heat intolerance. 

6.  Entitlement to service connection for dysfunction of the fifth cranial nerve. 

7.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus.  

8.  Entitlement to an evaluation in excess of 70 percent for a bilateral vision disability. 

9.  Entitlement to an evaluation in excess of 30 percent for the period on appeal prior to October 13, 2015, an in excess of 70 percent thereafter, for an acquired psychiatric disability. 

10.  Entitlement to special monthly compensation (SMC).  

11.  Entitlement to a re-characterization of an evaluation for bowel impairment with fecal incontinence and constipation associated with sarcoidosis.

12.  Entitlement to a re-characterization of an evaluation for bladder incontinence associated with sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1989.

This appeal is before the Board of Veterans' Appeals (Board) from July 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was since transferred to the RO in Nashville, Tennessee.

In August 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issues of entitlement to re-characterizations of evaluations for bowel impairment and bladder incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current 40 percent evaluation for peripheral neuropathy of the right lower extremity reflects aggravation by service-connected diabetes mellitus.

2.  The Veteran's current 40 percent evaluation for peripheral neuropathy of the left lower extremity reflects aggravation by service-connected diabetes mellitus.

3.  Glaucoma is caused by diabetes mellitus.

4.  At his August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for a cardiovascular disability.

5.  At his August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for heat intolerance.

6.  At his August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for dysfunction of the fifth cranial nerve.

7.  At his August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 40 percent for diabetes mellitus.

8.  At his August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 70 percent for a bilateral vision disability.

9.  At his August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 30 percent for the period on appeal prior to October 13, 2015, an in excess of 70 percent thereafter, for an acquired psychiatric disability.

10.  At his August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to SMC.


CONCLUSIONS OF LAW

1.  The criteria for re-characterization of the Veteran's current peripheral neuropathy disability as "peripheral neuropathy of the right lower extremity associated with sarcoidosis and aggravated by diabetes mellitus" have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310, 4.14 (2017).

2.  The criteria for re-characterization of the Veteran's current peripheral neuropathy disability as "peripheral neuropathy of the left lower extremity associated with sarcoidosis and aggravated by diabetes mellitus" have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310, 4.14 (2017).

3.  The criteria for service connection for glaucoma, to include as secondary to diabetes mellitus, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a cardiovascular disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for heat intolerance have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for dysfunction of the fifth cranial nerve have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 40 percent for diabetes mellitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 70 percent for a bilateral vision disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 30 percent for the period on appeal prior to October 13, 2015, an in excess of 70 percent thereafter, for an acquired psychiatric disability, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of the appeal for the issue of entitlement to SMC have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral Neuropathy

The issues certified to the Board regarding peripheral neuropathy are entitlement to increased ratings for peripheral neuropathy associated with sarcoidosis.  In his March 2011 claim, the Veteran reported that his neuropathy, at the time service-connected as associated with sarcoidosis and rated at 20 percent in each lower extremity, had worsened due to his service-connected diabetes.  Similarly, in his July 2011 notice of disagreement, he disagreed on the basis that the 20 percent ratings were too low due to worsening from diabetes.  In an attached statement he specifically asked that his neuropathy disabilities be listed as a residual of his diabetes.  

In a May 2012 rating decision, the Veteran's evaluations for neuropathy were increased to 40 percent in each extremity effective the date he submitted his March 2011 claim.  In a June 2012 statement, he reported that he agreed with 40 percent evaluations but maintained his disagreement because the evaluations were still listed as peripheral neuropathy associated with sarcoidosis, with no mention of his diabetes mellitus.  A January 2017 supplemental statement of the case explained that VA only addressed current objective findings of severity and did not reevaluate etiology, as it had no bearing on the amount of compensation.

At his August 2017 hearing, the Veteran explained that he was simultaneously seeking combat-related special compensation from the Air Force.  Because his service connection for diabetes and its residuals is based on presumptive exposure to herbicide agents, he is eligible to receive additional compensation to offset the reduction in his retirement pay due to his VA compensation.  He again stated that he was not seeking evaluations in excess of 40 percent, but only sought re-characterization to reflect a relationship to herbicide agents.

There is ample medical evidence in the record to establish that the Veteran's peripheral neuropathy was aggravated by his diabetes mellitus.  A June 2009 letter from his VA treating physician indicated that he may be having neuropathy related to his diabetes, though it may be hard to distinguish from other possible causes.  In an October 2012 VA examination report, the examiner opined that current neuropathy was at least as likely as not related to diabetes.  The examiner explained that it was likely that neuropathies were related to both neuro-sarcoidosis and diabetes and it was not possible to delineate which condition was the major cause.  In a December 2015 VA examination report, the examiner explained that the Veteran was initially diagnosed with peripheral neuropathy related to neurogenic sarcoidosis.  After he developed diabetes, the neuropathy worsened.  Therefore, current peripheral neuropathy was due to both diabetes mellitus and sarcoidosis.  

As an initial matter, the Board finds that it has jurisdiction to address the Veteran's concerns.  He has consistently articulated the precise nature of his disagreement throughout the appeal process, and the RO addressed his concerns as evident in the January 2017 supplemental statement of the case.  Furthermore, it is not unusual for VA or the Board to consider service connection for a separate disability with symptoms which are already compensated for via a service-connected disability, e.g., PTSD and major depressive disorder.  To that extent, the Board considers the issue before it to be whether service connection is appropriate for any peripheral neuropathy attributable to diabetes mellitus.  

The Board finds that the evidence weighs in favor of a finding that his current 40 percent evaluations for peripheral neuropathy of the bilateral lower extremities reflect aggravation by service-connected diabetes mellitus.  As discussed above, there is ample medical evidence in the record to demonstrate that the Veteran's peripheral neuropathy has been aggravated by his diabetes mellitus.  Service connection for peripheral neuropathy aggravated by diabetes mellitus is therefore established.  Because it is not possible to delineate the neuropathy caused by diabetes from the neuropathy caused by sarcoidosis, the ratings for diabetes-related neuropathy are to be incorporated into the Veteran's existing ratings for sarcoidosis-related neuropathy to avoid pyramiding.  38 C.F.R. § 4.14.  It is therefore appropriate to re-characterize the Veteran's disabilities as peripheral neuropathy of the lower extremities associated with sarcoidosis and aggravated by diabetes mellitus.

Glaucoma

The Veteran seeks service connection for glaucoma.  He contends that it was caused by his diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his April 2013 claim, the Veteran reported having been diagnosed with glaucoma by an ophthalmologist the day before filing his claim.

In a December 2013 letter, the Veteran's private ophthalmologist reported that he had been followed as a normal tension glaucoma patient with concurrent diabetes and cataracts.  The ophthalmologist opined that it was as likely as not that diabetes had aggravated his glaucoma.  This opinion was based on the rationale that microvascular changes associated with diabetes have long been felt to be a contributing factor to glaucoma, which was supported by citations to medical literature.

The Veteran underwent a VA examination in October 2015.  The examiner did not review the claims file.  The Veteran reported that he had been diagnosed with diabetes around 2005 and with glaucoma in 2013.  The examiner diagnosed low-tension glaucoma and cataracts.  The examiner found no diabetic retinopathy, but did not offer an opinion on the etiology of glaucoma.

VA and private treatment records since April 2013 reflect routine treatment and monitoring of glaucoma.  Etiology of the disability is not discussed.  

The Veteran has submitted to VA medical information explaining that glaucoma can be related to diabetes.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's glaucoma has been aggravated by his diabetes mellitus.  The December 2013 ophthalmologist opinion is probative and supported by a rationale consistent with the general medical information that the Veteran has provided.  Furthermore, there is no medical or lay evidence in the record to contradict the opinion provided by the ophthalmologist.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's glaucoma has been aggravated by his diabetes mellitus, and service connection is therefore granted.

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his August 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for a cardiovascular disability, heat intolerance, and dysfunction of the fifth cranial nerve; entitlement to increased ratings for diabetes mellitus, a bilateral vision disability, and an acquired psychiatric disability; and entitlement to SMC.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.




[CONTINUED ON THE NEXT PAGE]




















ORDER

Re-characterization of the Veteran's current peripheral neuropathy disability as "peripheral neuropathy of the right lower extremity associated with sarcoidosis and aggravated by diabetes mellitus" is granted.

Re-characterization of the Veteran's current peripheral neuropathy disability as "peripheral neuropathy of the left lower extremity associated with sarcoidosis and aggravated by diabetes mellitus" is granted.

Service connection for glaucoma, to include as secondary to diabetes mellitus, is granted.

The appeal on the issue of entitlement to service connection for a cardiovascular disability has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for heat intolerance has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for dysfunction of the fifth cranial nerve has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 40 percent for diabetes mellitus has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 70 percent for a bilateral vision disability has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an evaluation in excess of 30 percent for the period on appeal prior to October 13, 2015, an in excess of 70 percent thereafter, for an acquired psychiatric disability, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to SMC has been withdrawn and is dismissed.


REMAND

The September 2013 rating decision awarded an increased rating for bowel impairment with fecal incontinence and denied an increased rating for bladder incontinence.  The Veteran's September 2013 notice of disagreement articulated disagreements with the characterizations of these disabilities, both of which are currently rated as secondary to sarcoidosis.  No statement of the case has yet been provided as to these issues.  At his August 2017 hearing, he stated that he believed that bowel impairment should be an issue in the appeal before the Board, but no testimony was taken to the issue as there was no statement of the case.  One week later, the Veteran through his representative resubmitted his September 2013 notice of disagreement, explaining in a cover letter that he still wished to appeal the issues regarding bowel impairment and bladder incontinence.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to re-characterization of evaluations for bowel impairment with fecal incontinence and for bladder incontinence.  If, and only if, the Veteran perfects the appeal to any issues, they must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


